Case: 19-14329   Date Filed: 02/26/2020   Page: 1 of 3


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-14329
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 3:19-cv-00798-BJD-PDB



SANDY OESTRIECHER,
KURT OESTRIECHER,
                                                           Plaintiffs-Appellants,

                                   versus

GOODYEAR TIRE & RUBBER COMPANY (THE),
a foreign corporation,
SUMITOMO RUBBER USA, LLC,
a foreign limited liability company
f.k.a. Goodyear Dunlop Tires North America, LTD.,

                                                         Defendants-Appellees.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (February 26, 2020)

Before WILLIAM PRYOR, LUCK and LAGOA, Circuit Judges.

PER CURIAM:
               Case: 19-14329      Date Filed: 02/26/2020     Page: 2 of 3


       Sandy and Kurt Oestriecher appeal the sua sponte dismissal without

prejudice of their amended complaint for lack of subject-matter jurisdiction. The

Oestrichers sought to invoke federal jurisdiction based on diversity of citizenship,

28 U.S.C. § 1332, so their complaint had to “include the citizenship of each party

. . . [to establish] that no plaintiff [was] a citizen of the same state as any

defendant.” Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1268 (11th Cir.2013). The

couple does not dispute that—despite being apprised how to remedy the

jurisdictional defect and the consequences of failing to comply—their amended

complaint failed to allege either the state of incorporation for Goodyear Tire &

Rubber Company, see 28 U.S.C. § 1332(c)(1), or the identity and citizenship of

each member of Sumitomo Rubber USA, LLC, see Mallory & Evans Contractors

& Eng’rs, LLC v. Tuskegee Univ., 663 F.3d 1304, 1305 (11th Cir. 2011).

       The Oestrichers challenge the denial of their motion to set aside the order of

dismissal, but we cannot say that the district court abused its discretion. The

Oestrichers failed to correct the deficiencies in the supplemental notice to their

original complaint and in their amended complaint, and the district court made

clear that the couple could refile their action. The Oestrichers argue that the

dismissal of their action could operate as a dismissal with prejudice if the statute of

limitation in Louisiana applies, but in the words of the district court, the couple

“has given little reason to suspect that Louisiana law will apply where [they]


                                            2
              Case: 19-14329     Date Filed: 02/26/2020   Page: 3 of 3


allege[] the subject accident occurred in Florida and Defendants’ products were

marketed, manufactured, and used in Florida.” We will not fault the district court

for rejecting an argument that is purely speculative.

      We AFFIRM the dismissal of the Oestriechers amended complaint with

prejudice.




                                          3